PER CURIAM.
Kelvin Lynn Whitehead appeals the district court’s order denying relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2001). We have reviewed the record and the district court’s opinion and find no reversible error.* Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See Whitehead v. Saunders, No. CA-01-331 (W.D.Va. Apr. 15, 2002). We deny Whitehead’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


The district court, in its opinion, stated that Whitehead was convicted of abduction and assault and battery. We note that the actual offense of conviction was aggravated malicious wounding.